 Case 2:19-cr-00877-CCC Document 99 Filed 06/17/20 Page 1 of 1 PageID: 2142



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                   :   Hon. Claire C. Cecchi
                                           :
        v.                                 :
                                           :
MATTHEW BRENT GOETTSCHE,                   :   Crim. No. 19-877
RUSS ALBERT MEDLIN,                        :
JOBADIAH SINCLAIR WEEKS,                   :
JOSEPH FRANK ABEL, and                     :
SILVIU CATALIN BALACI                      :


                This matter having come before the Court upon the application of

the United States of America (Jamie L. Hoxie, Assistant U.S. Attorney,

appearing) requesting that the Indictment returned on December 5, 2019 be

unsealed and the identity of Defendant Two be disclosed, and good cause

having been shown,

                IT IS, on this 17th day of June, 2020,

                ORDERED that, the Indictment returned December 5, 2019 is

hereby unsealed; and

                IT IS FURTHER ORDERED that the identity of Defendant Two—

Russ Albert Medlin—may be disclosed on the docket and in the public filings

in this case.




                                               CLAIRE C. CECCHI
                                               United States District Judge
